

Exhibit 10.1
 
EXPENSE REIMBURSEMENT/SHARING AGREEMENT
 
THIS EXPENSE REIMBURSEMENT/SHARING AGREEMENT (“Agreement”) is executed as of
this 6th day of November, 2007, by and between The Majestic Star Casino, LLC, an
Indiana limited liability company (“Majestic Star”), and PITG Gaming, LLC, a
Delaware limited liability company (“PITG Gaming”).
 
W I T N E S S E T H:
 
WHEREAS, Majestic Star employs certain executives and other employees, and
desires to provide Employee/Project Expenses (as defined below) on the terms and
conditions set forth herein;
 
WHEREAS, Majestic Star has incurred certain Employee/Project Expenses prior to
the execution date of this Agreement and Majestic Star seeks reimbursement for
those Employee/Project Expenses (“Past Employee/Project Expenses”);
 
WHEREAS, Majestic Star is entering into a promissory note contemporaneously with
this Agreement to evidence the obligations of PITG Gaming hereunder (the
“Note”); and
 
WHEREAS, Majestic Star and PITG Gaming desire to memorialize their agreement
with respect to the payment and reimbursement of Employee/Project Expenses;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein set forth, the parties do hereby agree as follows:
 
1. Majestic Star agrees to pay (i) all costs and expenses of executives and
certain other employees agreed to by the parties, including, but not limited to,
salaries, bonuses, benefit payments, insurance, and such other employee-related
costs and expenses listed on Exhibit A (collectively, “Employee Expenses”), and
(ii) other costs and expenses (including costs and expenses of professionals,
travel and entertainment, and supplies) related to the proposed slot facility in
Pittsburgh, Pennsylvania (collectively, “Project Expenses,” and with the
Employee Expenses, the “Employee/Project Expenses”). All Employee Expenses shall
be itemized on Exhibit A and shall set forth the actual or estimated costs of
each item. The parties may amend Exhibit A in accordance with the following
procedures on a monthly basis. Majestic Star shall send to PITG Gaming the
proposed amendment, which shall also set forth a proposed effective date. PITG
Gaming shall have three (3) days to object to such proposed amendment, and in
the event that there is no objection, the proposed amendment shall be effective
on the effective date set forth therein. In the event that PITG Gaming shall
object, the parties shall negotiate in good faith to reach an agreement with
respect to such amendment. In the event that no agreement is reached, (i) the
parties may continue this Agreement without the proposed amendment or (ii)
either party may terminate this Agreement upon fifteen (15) days prior written
notice.
 

1

--------------------------------------------------------------------------------



 
 
2. PITG Gaming agrees to reimburse Majestic Star for all Employee Expenses (the
“Employee Reimbursement Payment”), and 100% of the Project Expenses and Past
Employee/Project Expenses (collectively, the Employee Reimbursement Payment,
Project Expenses and Past Employee/Project Expenses are the “Reimbursement
Payment”). Majestic Star shall, by the 10th of each month, issue to PITG an
invoice evidencing all Employee/Project Expenses incurred during the prior
month. Past Employee/Project Expenses will be invoiced upon execution of this
Agreement. Such Reimbursement Payment shall be paid to Majestic Star on or prior
to the first day of each month following receipt of the invoice. In the event
such Reimbursement Payment is not paid to Majestic Star by such date, interest
thereon shall accrue and be payable as specified in the Note. The parties may
modify the Employee Reimbursement Payment from time to time in accordance with
the following procedures: (i) a party may request modification to the Employee
Reimbursement Payment upon at least three (3) days prior written notice to the
other party; (ii) during such three-day period, (A) the other party may agree to
such modification (whereby the modification shall become effective as of the
date set forth in the notice) or (B) the other party may refuse to agree to such
modification (whereby the modification shall not be effective and the parties
shall negotiate in good faith as to a different modification, which shall become
effective if and when an agreement is reached); and (iii) in the event there is
no response from the other party within the three day period described above,
the proposed modification shall become effective as of the date set forth in the
notice.
 
3. Upon request, Majestic Star shall provide PITG Gaming access to any and all
records reasonably related to Employee/Project Expenses paid by Majestic Star
and reimbursed by PITG Gaming pursuant to this Agreement.
 
4. Subject to Section 1, this Agreement may be terminated (i) by mutual consent
of the parties or (ii) by either party upon thirty (30) days prior written
notice. This Agreement shall also terminate upon the cancellation of the Note.
Notwithstanding anything herein to the contrary, PITG shall pay all amounts due
hereunder upon such termination.
 
5. (a) This Agreement sets forth the entire understanding of the parties with
respect to the subject matter hereof. This Agreement may not be modified,
waived, terminated or amended, except expressly by an instrument in writing
signed by the parties hereto.
 
(b) This Agreement may be assigned or pledged in whole or in part by a party
with the consent of the other party.
 
(c) In the event that any provision of this Agreement shall be held to be void
or unenforceable in whole or in part, the remaining provisions of this Agreement
and the remaining portion of any provision held void or unenforceable in part
shall continue in full force and effect.
 
(d) Except as otherwise specifically provided herein, notice given hereunder
shall be deemed sufficient if delivered personally or sent by registered or
certified mail to the address of the party for whom intended at the principal
executive offices of such party, or at such other address as such party may
hereinafter specify by written notice to the other party.
 

2

--------------------------------------------------------------------------------



(e) No waiver by any party of any breach of any provision of this Agreement
shall be deemed a continuing waiver or a waiver of any preceding or succeeding
breach of such provision or of any other provision herein contained.
 
(f) This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada, without giving effect to principles of conflict of
laws of that jurisdiction.
 
6. Gaming Compliance. Majestic Star and PITG Gaming each understand and
acknowledge that this Agreement, at either party’s discretion, may be subject to
the other party and its principals completing and submitting to the requesting
party and/or the Indiana Gaming Commission (“IGC”) and/or the Pennsylvania
Gaming Control Board (“PGCB”) a due diligence compliance questionnaire
(including an Authorization for the Release of Information) and being found
suitable by the requesting party’s Gaming Compliance Committee, the IGC, and/or
the PGCB. Notwithstanding any other provision in this Agreement to the contrary,
Majestic Star, PITG Gaming, the IGC, or the PGCB may terminate this Agreement
without further obligation or liability, except that liability incurred prior to
such termination, if, in the judgment of either Majestic Star’s or PITG Gaming’s
Gaming Compliance Committee, the IGC, or the PGCB, the relationship with the
other party could subject Majestic Star or PITG Gaming to disciplinary action by
gaming regulatory authorities or cause Majestic Star or PITG Gaming to lose or
become unable to obtain or reinstate any federal, state and/or foreign
registration, license or approval material to that party’s business. Majestic
Star and PITG Gaming further each acknowledge and understand that the other may
be subject to the regulatory jurisdiction of the IGC and/or PGCB and that said
entity may disapprove any contract that it believes violates the laws and
regulations of the State of Indiana or the State of Pennsylvania, respectively.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
THE MAJESTIC STAR CASINO, LLC
 
By: /s/ Jon S. Bennett
Name: Jon S. Bennett
Title: Vice President and Chief Financial Officer
 


 
PITG GAMING, LLC
 
By: /s/ Michelle R. Sherman
Name: Michelle R. Sherman
Title: Vice President and Chief Financial Officer

3

--------------------------------------------------------------------------------



EXHIBIT A


PITG Gaming will reimburse Majestic Star at the percentage shown for each
employee’s gross wages, increased 35% for benefits. In total, the Employee
Expenses will be $206,000.




 

       
Percentage of
         
Wages to be
 
Employee
 
Title
 
Reimbursed
 
Don Barden
 
Chairman and CEO
 
50%
 
Andre Barnabei
 
VP of Human Resources
 
100%
 
Jon Bennett
 
VP and CFO
 
30%
 
David Carroll
 
Vice President of Human Resources
 
50%
 
Barry Elmore
 
Director of Compliance
 
25%
 
Edward Fasulo
 
VP and GM Pittsburgh Casino
 
100%
 
Michael Flowers
 
Director of Information Technology
 
15%
 
Jeffrey Frye
 
Project Manager
 
100%
 
Scott Hall
 
Project Manager Information Technology
 
5%
 
Bob Hicks
 
Vice President of Risk Management
 
10%
 
Heather Horvath
 
Administrative Assistant
 
100%
 
Dan Ihm
 
Vice President of Marketing
 
10%
 
James LeFresne
 
VP of Design and Development
 
5%
 
Sam Marshall
 
Vice President of Construction
 
100%
 
Don Perkins
 
Director of Financial Operations
 
50%
 
Kirk Saylor
 
Executive VP and COO
     
Rand Wendorf
 
Sr. Project Mgr Information Technology
 
5%
 
Larry Wheeler
 
Vice President and General Counsel
 
30%
 


